Wheeler, C. J.
There is no error in the judgment apparent upon the record. But we are asked to reject a part of the sheriff’s return of service of the citation, rendering the return insufficient, upon the ex parte affidavits of two attorneys first presented in this court. The verity of the record can not be thus impeached. We are aware of no precedent to warrant the supplying of an *7omission in the record, or the rejecting a part of it by such means. In the case of Harris v. Hopson, (5 Tex. R., 529,) the affidavits were received fer the purpose of preventing a fraud upon the jurisdiction of the court, and from the necessity of the case, there being no other mode of prevention. But here, it is proposed to make a material alteration of the record, by ex parte affidavits, in this court. Such a practice is inadmissible; and if allowed, would be of most dangerous consequence. It can not receive the sanction of the court.
The judgment is affirmed.
Judgment affirmed.